United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-780
Issued: December 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2008 appellant filed a timely appeal from a June 19, 2007 merit decision
of the Office of Workers’ Compensation Programs affirming the termination of his benefits on
July 18, 2006. He also filed a timely appeal from the September 5 and December 20, 2007
nonmerit Office decisions denying reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective July 18, 2006; (2) whether appellant met his burden
of proof to establish that he had any disability or condition after July 18, 2006, causally related to
the accepted employment injury; and (3) whether the Office properly denied appellant’s requests
for further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has previously been before the Board. The facts and the circumstances of the
case as set forth in prior decisions and orders are hereby incorporated by reference.1 The
relevant facts are summarized below.
On January 7, 1983 appellant, then a 34-year-old clerk, sustained a right knee contusion
with synovitis and permanent aggravation of degenerative disease of the right knee.2 On
March 14, 2005 Dr. Raymond G. Shea, appellant’s treating Board-certified orthopedic surgeon,
advised that appellant was totally disabled. He noted that appellant had pain and discomfort in
the knee. On October 31, 2005 Dr. Shea found that appellant continued to have pain and
stiffness in his right knee and was scheduled for a total knee replacement in January.
On December 13, 2005 the Office referred appellant to Dr. Martyn A. Goldman, a Boardcertified orthopedic surgeon, for a second opinion. Dr. Goldman was asked to address the
relationship of appellant’s current right knee condition to the January 7, 1983 injury and to note
the extent of any remaining disability. On January 10, 2005 Dr. Goldman diagnosed
degenerative joint disease and degenerative disc disease cervical spine, degenerative joint disease
lumbar spine, degenerative joint disease both knees (right worse than left), status post medial
meniscectomy right knee 1981, status post chondroplasty right knee 1994; and evidence of
symptom magnification. He opined that appellant’s right shoulder contusion had resolved and
that appellant’s current cervical symptoms were related to degenerative changes in the cervical
spine. Dr. Goldman advised that the changes in appellant’s right knee were the result of his
medial meniscectomy in 1981, his excess weight and the apparent proclivity to osteoarthritis
changes perhaps of a genetic nature. He did not find that appellant had any medical restrictions
as a result of the January 7, 1983 injury, noting these would be due to the preexisting injury to
the right knee and his osteoarthritic changes of the spine as a result of the normal aging process.
The Office found a conflict in medical opinion between Drs. Shea and Goldman with
regard to the extent of appellant’s disabilities. It referred appellant to Dr. Stanley William Collis,
a Board-certified orthopedic surgeon, selected as the impartial medical specialist. In a medical
report dated March 24, 2006, Dr. Collis diagnosed post meniscectomy of the medial meniscus on
the right knee due to a 1981 nonwork-related injury; temporary synovitis on the right knee due to
the January 7, 1983 work injury, which had been resolved; degenerative arthritis in the lower
cervical spine and minimal arthritis of the lumbar spine (not work related); normal shoulder
function; obesity; and marked psychosomatic element of his subjective complaints. He noted
that appellant experienced some pain “off and on” in the right knee due to the nonwork injury
and surgery he had in 1981 and to surgery in 1994. However, he did not find a problem with the
neck, back, or either shoulder. Dr. Collis opined that appellant’s complaints were more or less
psychosomatic and not work related. He advised that appellant’s subjective complaints
outweighed the objective findings. Dr. Collis did not find any physical restrictions as a result of
1

Docket No. 05-1869 (issued March 17, 2006); Docket No. 03-1382 (issued November 28, 2003) (Order
Dismissing Appeal); Docket No. 03-1276 (issued October 23, 2003); Docket No. 00-2068 (issued June 3, 2002).
2

In a separate claim, on March 5, 1984 appellant injured his right shoulder and neck in the performance of duty.
The Office accepted the claim for a cervical strain and right shoulder contusion.

2

the January 7, 1983 injury and stated that the “only restrictions that he has would be inability to
do activities that require a lot of climbing, jumping, walking and squatting because of the
nonwork-related problem with this right knee.” He noted that appellant had not worked since
1984 and was unlikely to return to work considering his obesity and the unusual exaggeration of
his symptoms and complaints. Dr. Collis noted, “The only treatment I can think of now is maybe
some psychiatric treatment.” He did not recommend surgical treatment. On April 7, 2006 the
Office requested clarification from Dr. Collis. In an addendum dated April 21, 2006, Dr. Collis
stated that the arthritis to the medial aspect of appellant’s right knee and the chondroplasty he
had were not the result of the January 7, 1983 work injury. He reiterated that appellant had no
work-related impairment or restrictions.
On June 7, 2006 the Office issued a notice of proposed termination of appellant’s medical
and compensation benefits. It found that the medical evidence established that he had no
continuing disability as a result of the January 7, 1983 injury and that his condition had resolved.
By letter dated June 22, 2006, appellant objected to the proposed termination of benefits
and to the opinion of Dr. Collis. He contended that Dr. Collis improperly referred to him as
mute (appellant noted that he is deaf, but not mute) which he considered derogatory. Dr. Collis
wore a hearing aide and, pursuant to appellant’s interpreter, he had a hard time hearing and
understanding her speech. He requested another medical examination.
By decision dated July 18, 2006, the Office terminated appellant’s wage-loss
compensation and medical benefits effective that date.
In an August 15, 2006 progress note, Dr. Shea advised that appellant still had difficulties
with his right knee and that he was trying to have appellant approved for a total right knee
replacement. He disagreed with the opinion of Dr. Collis. Dr. Shea stated that he had followed
appellant since 1993 and would not recommend a total knee replacement unless he felt strongly
that appellant was a candidate. He attributed appellant’s need for surgery to the work-related
injury.
On October 12, 2006 appellant requested that the Office reconsider its decision
terminating his benefits.
On December 10, 2006 appellant underwent a right total knee replacement. On May 21,
2007 Dr. Stacie L. Grossfeld, a Board-certified orthopedic surgeon, opined that appellant was
still recovering from his surgery and was unable to work.
By decision dated June 19, 2007, the Office denied modification of the July 18, 2006
decision.3
By letter dated July 22, 2007, appellant again requested reconsideration.

3

In a decision dated June 19, 2007, the Office noted that the medical evidence did not support that appellant
remained disabled as a result of the work-related injuries of January 7, 1983 or March 5, 1984. The Board notes that
benefits were only terminated with regard to the January 7, 1983 employment injury.

3

In a September 28, 2007 report, Dr. George H. Raque, a Board-certified neurosurgeon,
noted that appellant was seen for neck problems related to an old work injury and had recently
undergone a cervical discectomy and fusion. Although, appellant appeared to be doing well
postoperatively, he could not return to work because of the recent surgery and due to knee
problems which were being treated by Dr. Shea. Dr. Raque concluded that appellant was
disabled from work and would remain so for the foreseeable future.
On August 13, 2007 Dr. Grossfeld indicated that appellant was a patient treated for workrelated injuries in 1983 and 1984 that resulted in end-stage osteoarthritis and the need for right
knee replacement surgery. He advised that appellant’s knee condition was directly related to his
work-related injuries. Dr, Grossfeld opined that appellant was unable to work and had a
complete medical disability. Appellant submitted an August 22, 2007 medical consultation
report concerning an abnormal electrocardiogram (EKG) and an August 30, 2007 report with
regard to his hypertension.
By decision dated September 5, 2007, the Office denied appellant’s request for
reconsideration without merit review.
In an October 2, 2007 note, Dr. John R. Dimar, II, a Board-certified family practitioner,
stated that appellant was disabled from employment and was still in the recovery phase following
major neck surgery. He concluded that the arthritic changes throughout appellant’s body, as
noted by Dr. Shea would probably preclude him from any gainful employment now or in the
future.
In a progress note dated December 5, 2007, Dr. Madhusudhan R. Yakkanti, a colleague
of Dr. Shea, indicated that appellant had severe osteoarthritis of the left knee and that he would
like to proceed with a left total knee arthroplasty.
On December 11, 2007 appellant requested reconsideration.
By decision dated December 20, 2007, the Office denied reopening appellant’s case for
further reconsideration of the merits.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.4 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.5 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.6

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
5

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

6

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

4

The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability. To terminate authorization for medical treatment, the
Office must establish that an employee no longer has residuals of an employment-related
condition which require further medical treatment.7
Section 8123(a) provides in pertinent part: If there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.8 In situations where
there are opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.9
ANALYSIS -- ISSUE 1
The Office accepted that on January 7, 1983 appellant sustained a right knee contusion
with synovitis and permanent aggravation of degenerative disease of the right knee. Appropriate
compensation and medical benefits were paid. Appellant’s treating physician, Dr. Shea,
attributed appellant’s residuals and disability as a result of this injury. Dr. Goldman, a second
opinion physician, disagreed and opined that the changes in appellant’s right knee were due to a
previous medial meniscectomy in 1981, his excess weight and to his apparent proclivity for
osteoarthritis. In order to resolve the conflict in medical opinion, the Office properly referred
appellant to Dr. Collis for an impartial medical examination. In a well-rationalized opinion,
Dr. Collis found that appellant’s right knee arthritis and chronoplasty were not the result of the
January 7, 1983 work injury. He concluded that the temporary synovitis of the right knee due to
the accepted injury had resolved and that appellant no longer had any employment-related
impairment or restrictions.
Appellant contended that Dr. Collis treated him in an unprofessional manner. However,
his allegations are unsubstantiated and insufficient to overcome the special weight given to the
impartial medical examiner. Whether Dr. Collis wore a hearing aide during examination is
irrelevant as it is clear from his report that he was able to obtain an accurate history of injury and
medical treatment. Dr. Collis conducted a complete physical examination. There is no evidence
that Dr. Collis treated appellant in an improper manner. The Board finds that Dr. Collis, the
impartial medical examiner, provided a well-rationalized opinion which set forth findings on
physical examination of appellant. He determined that appellant’s accepted work injury had
resolved and the Office properly terminated wage-loss compensation and medical benefits based
on his medical opinion.10

7

T.P., supra note 6; Furman G. Peake, 41 ECAB 361, 364 (1990).

8

5 U.S.C. § 8123(a).

9

See Gloria J. Godfrey, 52 ECAB 486 (2001).

10

Manuel Gill, 52 ECAB 282 (2001).

5

LEGAL PRECEDENT -- ISSUE 2
After a termination or modification of benefits which is clearly justified on the basis of
the evidence, the burden or proof to reinstate compensation benefits rests with the claimant. The
claimant must establish by the weight of reliable, probative and substantial evidence that a
disability related to employment continued to exist after termination of benefits.11 To establish
the requisite causal relationship, the claimant must submit a physician’s report which contains a
review of the factors of employment identified as causing the claimants condition and taking
those factors into consideration, along with the results of a clinical examination and the medical
history of the claimant, state whether these employment factors caused or aggravated by the
claimant’s condition.12 Neither the fact that a disease or condition manifests itself during a
period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.13
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that he has any continuing disability
after July 18, 2006. To establish continuing disability and entitlement to medical benefits after
that date, appellant submitted December 10, 2006 operative report related to his total right knee
replacement and a May 21, 2007 note from Dr. Grossfeld who advised that appellant was still
recovering from surgery and was unable to work. These reports, however, do not address the
issue of whether appellant’s right knee surgery was due to his January 7, 1983 work injury.
They do not establish that appellant has residuals arising from this injury. Dr. Shea’s August 15,
2006 progress note disagreed with the opinion of Dr. Collis. He stated that appellant’s right knee
surgery was required due to his work-related injury. However, Dr. Shea’s opinion is repetitive of
his prior reports and is not sufficient to overcome the special weight given to Dr. Collis, the
impartial medical examiner. He found no continuing disability and advised that the right knee
surgery was not related to the accepted work injury. Accordingly, the Board finds that appellant
has failed to establish any disability or entitlement to medical benefits after July 18, 2006.
LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,14 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously

11

Franklin D. Haislah, 52 ECAB 457 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990).
12

Leslie C. Moore, 52 ECAB 132 (2000).

13

Ernest St. Pierre, 51 ECAB 623 (2000).

14

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).

6

considered by the Office.15 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.16 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.17 The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record18 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.19
ANALYSIS -- ISSUE 3
The Office denied appellant’s requests for reconsideration finding that he did not meet
the requirements for a merit review with regard to the issue of whether there were any residuals
from his January 7, 1983 injury. As the issue is medical in nature, only medical evidence is
relevant to the issue on reconsideration.
In support of his reconsideration requests, appellant submitted reports by Dr. Dimar who
addressed his cervical condition, a report concerning appellant’s hypertension and a report of an
abnormal EKG. Appellant also submitted Dr. Yakkanti’s December 5, 2007 report discussing
appellant’s left knee condition. These medical reports do not pertain to appellant’s right knee
injury and are irrelevant to the issue on which his benefits were terminated. The Board has held
that the submission of evidence or argument which does not address the particular issue involved
does not constitute a basis for reopening a case.20 In his brief September 28, 2007 note,
Dr. Raque indicates that appellant could not go back to work due to recent neck surgery and
noted that his knee problems were being treated by Dr. Shea. However, he provided no opinion
as to the cause of these medical conditions other than noting that the neck condition was related
to “an old work injury.” On August 13, 2007 Dr. Grossfeld attributed appellant’s knee
replacement surgery to his work injuries, but he provided no explanation for this opinion. These
medical reports are duplicative of prior opinions already considered by the Office. The Board
has held that the submission of evidence or argument which repeats or duplicates evidence or
argument already in the case record does not constitute a basis for reopening a case.21
Appellant has not established that the Office improperly denied his request for further
review of the merits under section 8128(a) of the Act, because the evidence and argument he
submitted did not show that the Office erroneously applied or interpreted a specific point of law,
15

20 C.F.R. § 10.606(b)(2).

16

20 C.F.R. § 10.607(a).

17

20 C.F.R. § 10.608(b).

18

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

19

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

20

Id.

21

See supra note 14.

7

advance a relevant legal argument not previously considered by the Office, or constitute relevant
and pertinent new evidence not previously considered by the Office.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective July 18, 2006. The Board further finds that
appellant has not met his burden of proof to establish that he has any continuing employmentrelated medical condition or disability after July 18, 2006. Finally, the Board finds that the
Office properly denied appellant’s requests for further review of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 20, September 5 and June 19, 2007 are affirmed.
Issued: December 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

